American Beacon Emerging Markets Fund C Class Supplement dated December 30, 2010 to the Statement of Additional Information dated September 1, 2010 The information below supplements the Statement of Additional Information dated September 1, 2010 and is in addition to any other supplement(s): In the “Investment Advisory Agreements” section, the following is added to the table in alphabetical order: Sub-Advisor Controlling Person/Entity Basis of Control Nature of Controlling Person/Entity’s Business Brandes Investment Partners, L.P. Brandes Worldwide Holdings, L.P. Majority Owner Financial Services The following is added to the table in this section in alphabetical order: Sub-Advisor InvestmentAdvisory Fees for 2007 InvestmentAdvisory Fees for 2008 Investment Advisory Fees for 2009 Brandes Investment Partners, L.P. (15) N/A N/A N/A As of December 30, 2010, Brandes Investment Partners, L.P. became a sub-advisor to the Emerging Markets Fund. In the “Investment Advisory Agreements” section after the table, the following is inserted before the next to last paragraph: Effective December 30, 2010, Brandes Investment Partners, L.P. became sub-advisor to the Emerging Markets Fund.The Manager has agreed to pay an annualized advisory fee of 0.75% to Brandes Investment Partners, L.P. on all assets under management. In the “Portfolio Managers” section the following is added to the first paragraph: The number of accounts and assets shown for Brandes Investment Partners, L.P. is shown as of September 30, 2010. Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Name of Investment Advisor and Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Brandes Investment Partners, L.P. Alphonse Chan None 4($425 mil) 247($836 mil) N/A N/A N/A Douglas Edman None 4($425 mil) 247($836 mil) N/A N/A N/A Christopher Garrett None 4($425 mil) 247($836 mil) N/A N/A N/A Louis Lau None 4($425 mil) 247($836 mil) N/A N/A N/A Steven Leonard None 4($425 mil) 247($836 mil) N/A N/A N/A Greg Rippel None 4($425 mil) 247($836 mil) N/A N/A N/A Gerardo Zamorano None 4($425 mil) 247($836 mil) N/A N/A N/A In the Portfolio Manager section- Conflicts of Interest, the following is added in alphabetical order: Brandes Investment Partners, L.P. (“Brandes”)The Portfolio Managers manage accounts other than the Funds. This side-by-side management may present potential conflicts between a Portfolio Manager’s management of a Fund’s investments, on the one hand, and the investments of the other accounts, on the other hand.In order to address these potential conflicts, Brandes’ investment decision-making and trade allocation policies and procedures are designed to ensure that none of Brandes’ clients are disadvantaged in Brandes’ management of accounts.Additionally, Brandes’ internal controls are tested on a routine schedule as part of thefirm's Compliance Monitoring Program. In the Portfolio Manager section- Compensation, the following is added in alphabetical order: Brandes- The firm’s compensation structure for portfolio managers/analysts is four-fold: · Competitive base salaries · Participation in an annual bonus plan · Participation in profit sharing plan · Eligibility for participation in the firm’s equity through partnership or phantom equity Compensation is fixed. Participation in the annual bonus plan is linked to a number of qualitative and quantitative evaluation criteria. The criteria include research productivity, performance of portfolio management professionals, and the attainment of client service goals. Compensation is not based on the performance of a fund or other accounts. In the Portfolio Manager section- Ownership of Funds, the following is added: Name of Investment Advisor and Portfolio Manager Emerging Markets Fund Brandes Investment Partners, L.P. Alphonse Chan None Douglas Edman None Christopher Garrett None Louis Lau None Steven Leonard None Greg Rippel None Gerardo Zamorano None PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
